Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 4, 2008                                                                                            Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  136217                                                                                                               Justices




  MARK ANDERSON,

                 Plaintiff-Appellant,

  v                                                                  SC: 136217
                                                                     CoA: 281128
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant’s motion to waive the
  entry fee is considered and it is denied because he has failed to provide documentation of
  the status of his inmate account. MCL 600.2963.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 4, 2008                        _________________________________________
           jm                                                                   Clerk